Citation Nr: 1425710	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDING OF FACT

The evidence is at least in relative balance as to whether the Veteran's tinnitus is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of the benefits sought on appeal.  Discussion of VA's compliance with notification and assistance requirements is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he began to experience tinnitus during his period of active service that has continued to the present.  

Concerning evidence of a current disability, the January 2010 VA examination report shows that the Veteran is diagnosed with tinnitus.   

With respect to evidence of incurrence of an in-service disease or injury, the service treatment records are absent for any documentation or complaint of tinnitus.  However, the Veteran served for approximately twenty years and reported noise exposure due to his military occupational specialty (MOS) of fire control technician.  He stated that being a fire control technician meant that he spent long periods of time around radar devices that made a lot of continuous noise.  He reported that he also fired small to very large weapons.  The Board finds the Veteran competent and credible to attest to his noise exposure and there is no evidence to question the veracity of the Veteran's statements.  His reports of noise exposure are consistent with his MOS duties.  As noted by the VA examiner, the Veteran's MOS indicated a moderate probability of exposure to hazardous noise.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service and the requirement for an in-service injury has been met.

With respect to the etiology of the Veteran's tinnitus, he was provided a VA examination in January 2010.  The Veteran reported that his tinnitus started in the mid-1980s and at that time, the tinnitus was more intermittent.  It has become almost intolerable over time.  The examiner opined that it would be "mere speculation" to opine as to whether tinnitus was related to military noise exposure.  The examiner noted that the Veteran did not report tinnitus in 1996, but that he reported during a 2009 VA examination that his tinnitus started over twelve to thirteen years ago.  The examiner could not opine that tinnitus was the result of military service as there was no indication at separation or in 1996 that the Veteran reported tinnitus.  

The examiner provided a clarifying opinion in December 2010.  The examiner stated that it would be mere speculation to provide an opinion as there was no evidence to suggest that the Veteran reported tinnitus at separation or during the examination in September 2006.  One could not rule out the fact that the tinnitus question was never asked or overlooked.  In addition, the examiner commented that the Veteran had a military occupation that would have been considered a moderate probability of exposure to hazardous noise.  He also had other conditions that may be related to tinnitus.  It was mere speculation regarding tinnitus and noise exposure.  

The Board recognizes that the VA examiner could not relate the Veteran's tinnitus to service without resorting to mere speculation.  However, the Veteran has stated that he experienced tinnitus since service, but it worsened over time, prompting him to file for service connection.  Tinnitus is a simple medical diagnosis that the Veteran is competent to identify.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
The Board also agrees with the VA examiner's statement regarding the 1996 VA examination.  While the 1996 VA examination report noted that there was no report of tinnitus, it is unclear as to whether the Veteran was asked if he had tinnitus and denied experiencing tinnitus or that he simply did not report it to the examiner at that time.  In resolving the benefit of the doubt in favor of the Veteran, the Board finds that tinnitus had its onset in active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


